Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of failing to comply with facility correspondence procedures and soliciting in violation of various prison disciplinary rules after he sent a card to a female correction counselor in an attempt to develop a romantic relationship. The misbehavior report, the correction counselor’s testimony and the contents of the card connecting it to petitioner, together with petitioner’s handwriting samples which the Hearing Officer compared with the card, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Kalwasinski v Senkowski, 244 AD2d 738). To the extent that petitioner’s testimony conflicted with the other evidence at the hearing, this created a credibility issue for resolution by the Hearing Officer (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811). Even if petitioner’s remaining contentions were preserved for our review, his claims that he was denied due process and that the misbehavior report was deficient as it was not endorsed lack merit (see, *946Matter of Applegate v Coombe, 237 AD2d 836, lv denied 90 NY2d 803; Matter of Richardson v Coombe, 231 AD2d 789).
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.